UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                         6/2/2021
  United States of America,


                  –v–                                                               20-cr-594 (AJN)

                                                                                         ORDER
  Kevin Rolle,

                          Defendant.



ALISON J. NATHAN, District Judge:

       The Court requested a jury trial date of September 13, 2021, through the District’s

centralized calendaring process, but was not assigned that date. The Court will ask that this case

be placed on the trial-ready list so that it can proceed in the third quarter of 2021 if another jury

trial is removed from the trial calendar.

       Counsel for the Government and Mr. Rolle should confer and inform the Court by June 4,

2021, when is the earliest date that they can be ready for trial, so that the case can be placed on

the trial-ready list for that date onward. Counsel should also confer on a motions schedule with

that date in mind. Counsel should also confer on trial dates for the fourth quarter of 2021, and

the Court will request a new trial date for that quarter if this case cannot be tried sooner.


       SO ORDERED.

Dated: June 2, 2021                                  __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
